Citation Nr: 1423686	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability prior to December 15, 2000, including on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran, served on active duty from April 1955 to April 1958 and from October 1966 to August 1968.  He also was a member of the United States Army Reserve and the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a decision dated in February 2009, the Board denied the Veteran's claim of entitlement to a total disability rating for compensation based on individual unemployability prior to December 15, 2000.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in March 2011, the Court vacated the Board's decision and remanded the case to the Board for further adjudication.  

In September 2008 and November 2011, the Veteran appeared at Board hearings before two different Veterans Law Judges.  Transcripts of the hearings have been associated with the Veteran's file.  The Veteran has waived the right for an additional hearing before a third Veterans Law Judge, constituting the panel that will  decide the appeal. 

In August 2011, February 2012, March 2013 and January 2014, the Board remanded the case for further development.  






In November 2013, the Veteran requested a hearing before another Veterans Law Judge.  In a remand in January 2014, the Board remanded the case to afford the Veteran the requested hearing.  The Veteran and his attorney were notified of the scheduled hearing, but the Veteran did not appear for the hearing or subsequently request a new hearing.  

In a letter in March 2014, the Veteran's attorney indicated that the Veteran was unable to attend the hearing and submitted written argument in lieu of the hearing.  The hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO.


REMAND

As the Board's remand directive in March 2013 was not complied with, the claim  must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Refer the claim for a total disability rating for compensation based on individual unemployability prior to December 15, 2000, to the VA's Director of Compensation for extra-schedular consideration. 

If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



